UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANTOS RODRIGUEZ GARCIA, individually
and on behalf of others similarly situated,
                               Plaintiff,

                      – against –
                                                                OPINION AND ORDER
BKUK 3 CORP. (d/b/a LA CARBONARA
                                                                     17 Civ. 4385 (ER)
RESTAURANT), BKUK 8 CORP. (d/b/a
SERENATA), BKUK 9 CORP. (d/b/a LIMON
JUNGLE), B & R SORRENTO CORP. (D/B/A
INTERMEZZO), BESIM KUKAJ, and JOHN
DOE,
                        Defendants.


Ramos, D.J.:

       On March 15, 2018, the parties submitted an application to the Court to approve their

Agreement settling unpaid overtime wage claims brought under the Fair Labor Standards Act

and to dismiss the case with prejudice. Doc. 45. On October 18, 2019, the Court concluded that

the settlement amount was fair and reasonable and that the attorneys’ fees provided were

appropriate and supported by counsel’s billing records. Doc. 48. �e Court, however, declined

to approve the Agreement based on an unduly broad release provision. Id.

       In response to the Court’s order, the parties submitted a revision to the agreement on

October 29, limiting the release provision to the claims at issue in this litigation. Doc. 51.

Accordingly, the Court ﬁnds that the revised Agreement complies with Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and approves the revised Agreement. �e
